Citation Nr: 0621722	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for left lower extremity neuropathy associated with herniated 
nucleus pulposus, L5-S1, postoperative.

2.  The propriety of the initial 10 percent rating assigned 
for right lower extremity neuropathy associated with 
herniated nucleus pulposus, L5-S1, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office in Fargo, North Dakota (RO).  In that rating decision, 
the RO denied entitlement to an increased rating for service-
connected herniated nucleus pulposus, L5-S1, postoperative.  
The veteran did not appeal that determination.

In that rating decision the RO also granted service 
connection and a separate 10 percent disability rating for 
(1) left lower extremity neuropathy associated with herniated 
nucleus pulposus, L5-S1, postoperative, and for (2) right 
lower extremity neuropathy associated with herniated nucleus 
pulposus, L5-S1, postoperative.  The veteran perfected an 
appeal as to the initial 10 percent ratings assigned for 
these two disabilities.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review of the 
veteran's claims on appeal for the following reasons.

In October 2002, the veteran submitted a claim for an 
increased rating for his service-connected herniated nucleus 
pulposus, L5-S1, postoperative.  Subsequently, early in March 
2003, the VA Medical Center in Fargo, North Dakota notified 
the veteran of a scheduled compensation examination to be 
conducted on March 17, 2003.  The claims file contains an 
internal reference slip, dated March 10, noting that the 
veteran requested the examination be cancelled; and that he 
declined to reschedule.  

In a statement received from the veteran on March 12, 2003, 
the veteran stated that he had just received notice from VA 
of an appointment for March 17, 2003 with Dr. C.  The veteran 
expressed that he was unclear why that examination was 
scheduled because he had recently finished having multiple 
examinations in Fargo and therefore thought that Dr. C did 
not need to see him again.  On this basis, the veteran 
expressed that he would call the VA Medical Center in Fargo 
the next day, March 10, 2003, to cancel his appointment with 
Dr. C.  He also expressed his concern that the VA Medical 
Center in Fargo may have lost those records he referred to.

Thereafter in May 2003, the RO made the rating decision as 
described in the introduction above, based on the evidence of 
record.  

Subsequently, in correspondence attached to Congressional 
correspondence dated in January 2004, the veteran explained 
that he had told the person at the VA Medical Center 
(apparently in the March 10, 2003 conversation) that they 
could schedule him for an examination if previous records 
would not be current enough; but no one called him back.

Based on the foregoing, it is not clear that the veteran was 
unwilling to report for an examination, but may have been 
waiting to be notified that an examination was necessary in 
order to establish entitlement to the claimed benefits.  More 
importantly, review of the claims file does not show that the 
veteran was given notice of the ramifications for the failure 
to report for a VA examination as set forth at 38 C.F.R. § 
3.655.

VA last examined the veteran for compensation purposes with 
respect to symptomatology associated with his herniated 
nucleus pulposus, L5-S1, postoperative, in 1991.  Since then, 
the veteran underwent surgery twice: left L5-S1 
microdiskectomy and foraminotomy, in October 1993; and L5-S1 
discectomy in October 2001.  Subsequent VA treatment records 
show that the veteran has had complaints of increased 
bilateral lower extremity neurological problems.  

The above indicates that the veteran's bilateral lower 
extremity neuropathies associated with herniated nucleus 
pulposus, L5-S1, postoperative, may have worsened.  The 
veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995). 

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

 The Board determines that a VA examination would be useful 
in determining the current status of the appellant's 
bilateral leg nerve disabilities. (The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).)

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him since January 
2003 for his right and left leg nerve 
disabilities.  The AOJ should attempt to 
obtain copies of medical records from all 
sources identified which are not of 
record.

2.  Thereafter the AOJ should schedule the 
veteran for a neurologic examination to 
determine the nature and severity of his 
service-connected right and left leg nerve 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
purpose of this examination is to 
ascertain the current nature and extent of 
the appellant's service-connected right 
and left leg nerve impairment and to 
identify all nerves affected by the 
service-connected disabilities and the 
nature and degree of any functional 
impairment caused by such disabilities, as 
opposed to that caused by other non-
service-connected or non-neurologic 
conditions.  The examiner should provide a 
complete rationale for all conclusions 
reached.

The examiner should be informed that 
although the etiology of the left and 
right leg nerve disabilities has been 
associated with a separately service-
connected disability of herniated nucleus 
pulposus, L5-S1, postoperative, the 
examination ordered here is only with 
respect to the nature and extent of the 
service-connected left and right leg nerve 
disabilities. 

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to the appellant's 
service-connected right and left leg nerve 
disabilities.

The examiner should be informed that 
Diagnostic Codes applicable to nerve 
impairment distinguish the types of 
paralysis as either complete or 
incomplete.  Under incomplete paralysis, 
the degree of paralysis is further broken 
down into three or four categories: 
severe, moderately severe, moderate, and 
mild.  With these categories in mind, the 
examiner should classify the appellant's 
right lower extremity impairment and his 
left lower extremity impairment; 
distinguishing among the categories and 
using the results of all pertinent testing 
of record.

If the examiner uses results obtained from 
an EMG or nerve conduction velocity tests 
or other such tests, the examiner is 
requested to explain, in terms meaningful 
to a layperson, the base line results 
versus those obtained for the appellant.  
The examiner is asked to explain the 
meaning of any abnormal results that are 
obtained.  The examiner must distinguish 
findings related to the service-connected 
right and left leg nerve disabilities from 
any associated with non-service-connected 
and non-neurologic conditions, if any.  
The examiner is also asked to explain how 
any abnormal test result classifies the 
appellant as having mild, moderate, 
moderately severe, or severe incomplete 
paralysis or complete paralysis with 
respect to the service-connected right and 
left leg nerve disabilities.

The examiner is further requested to 
explain in detail what limitation of 
motion or limitation of function is caused 
by the right and left leg nerve 
disabilities and what limitation of motion 
or limitation of function is caused by any 
non- neurologic conditions, if any. The 
neurologist is requested to report whether 
the appellant suffers from any tics, pain, 
numbness, foot drop, or muscle weakness or 
atrophy due to the service-connected right 
and left leg nerve disabilities.

3.  Upon receipt of the VA examination 
report, the AOJ should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the AOJ should refer the report 
to the VA examiner for corrections or 
additions. 

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2005), failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



